Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 20 “means of propulsion” is interpreted as “propeller” as described in Page 18 Para 5 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the accelerometers" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, it is unclear if “actuators” in line 2 are the same “actuators” of claim 1 or there are different sets of “actuators” as claim 3 is depends on claim 1. For the purpose of examination “actuators” of claim 3 would be considered as the same “actuators” of claim 1.
Claim 13 recites the limitation "the ailerons" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, claim limitation “control means for causing the thermal charge” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
In claim 29 “processing system” is mentioned twice in Line 4 and Line 17. It is unclear whether the two processing system are the same system or different systems.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) in view of Pinson (US 4,907,763).


    PNG
    media_image1.png
    269
    659
    media_image1.png
    Greyscale

but it is silent about the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof, the at least one jettisonable load transmitting data originating from said at least one sensor and the drone transmitting data for operating the actuators, established taking into account the data received from the at least one jettisonable load, in order to guide the at least one jettisonable load toward a predetermined objective, and the at least one jettisonable load including the accelerometers,

However, Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with controls and communicating over fiber (40) projectile trajectory data (Col. 7 Lines 56-68; Col. 8 Lines 1-21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Pinson ‘763 to configure an assembly as claimed above. One of ordinary skill in art would recognize that doing so would guide the jettisonable load in real time using data collected via sensors.
Regarding claim 3, modified Redford ‘027 teaches (figures 1-15A) an invention as described above in claim 1, but it is silent about the at least one jettisonable load including actuators controlling the movement thereof around roll and pitch axes. However, Pinson ‘763 teaches (figures 1-15A) two sets of air foils, wings (106), and fins (110) (Col. 8 Lines 4-21; air foils, wings, and fins control the movement around roll and pitch axes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Pinson ‘763 to configure an assembly as claimed above. One of ordinary skill in art would recognize that doing so would ensure smooth flight operation of the jettisonable load.
Regarding claim 26, modified Redford ‘027 teaches the assembly as claimed in claim 1 with an optical fiber but it is silent to the length of the optical fiber being greater than or equal to 3000 m. It would have been obvious to one having ordinary skill in the art at the time the .
Claims 4-5, 9-10, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and  Pinson (US 4,907,763) as applied to claim 1 above, and further in view of Reiter (WO 2014/177589).
Regarding claims 4 and 5, modified Redford ‘027 teaches (figures 1-6) the assembly as claimed in claim 1, the drone/flight including: a fuselage,  two wing but it is silent about two wings configured to move from a flight configuration where the wings for a fixed wing unit, to a recovery configuration of the drone where the wings form a rotary wing unit and the wings being borne by support structure which may revolve relative to the fuselage, the support structure being rotationally fixed when the wings are in the flight configuration and rotating when the wings are in the recovery configuration, the wings then forming a rotor turning relative to the fuselage.
 However, Reiter ‘589 teaches (figures 1-9) an aircraft/drone (100) with a fuselage and two wings (111, 112) with wing arrangement (110) in fixed wing flight mode/ flight configuration, where wing arrangement does not rotate around the fuselage (101) and hoover flight mode/recovery configuration, where wing arrangement rotate around a fuselage axis (102) (Page 12 Lines 9-17, 29-31; Page 13 1-6). Reiter ‘589 further teaches the coupling device (120) comprising a sleeve/sleeve (105) which at least partially surrounds the fuselage (101), wherein the sleeve (105) may be rotatable together with the wing arrangement (110) around the fuselage  (101) (Page 13 Lines 17-21). Therefore it would have been obvious to one of ordinary skill in the 
Regarding claim 9, modified Redford ‘027 teaches the assembly as claimed in claim 4, the wings being arranged to form a straight wing unit in the flight configuration (Reiter ‘589, fig. 2).
Regarding claim 10, modified Redford ‘027 teaches the assembly as claimed in claim 4, the wings rotating such as to assume a reverse angle of incidence with respect to one another in the recover configuration (Reiter ‘589, fig. 1; during rotation wings rotate either clockwise or counter clockwise direction, thus, the angle of incidence of each wings will be opposite of each other).
Regarding claim 22, modified Redford ‘027 teaches the drone including stabilizers (fig. 6).
Regarding claim 28, modified Redford ‘027 teaches (figures 1-15A) the wings not having ailerons.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Liu et al. (US 6,923,404).
Regarding claims 6-8, modified Redford ‘027 teaches the assembly in claim 4, the wings (111, 112) being connected in a hinged manner to the fuselage (101) (Reiter ‘589; Page 13 Lines 13-15, 23-24) but it is silent about the wings being configured to move from a launch . 
Claims 11-14, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Yates (US 2017/0001724).
Regarding claim 11, modified Redford ‘027 teaches the assembly in claim 4, the drone including, at the front, a nose (103) (Reiter ‘589, Page 12 Line 13) but it is silent about an impact absorbing nose. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) designed to bear the impact of landing by including padding or crush foam (Para 0043 and 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates 
Regarding claim 12, modified Redford ‘027 teaches an invention as described above in claim 4, but it is silent about the drone including canards at the front. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) with a canard wing system (107) (Para 0080). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure the drone including canards at the front. One of ordinary skill in art would recognize that doing so would assist drone operation during flight.
Regarding claim 13, modified Redford ‘027 teaches an invention as described above in claim 12, but it is silent about at least one of aileron being rotatable on itself. However, Yates ‘724 teaches (figures 1-7) wing with an independently operable aileron (Para 0051). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure an assembly with at least on of ailerons being rotatable on itself (Para 0051). One of ordinary skill in art would recognize that doing so would assist drone operation during flight.
Regarding claim 14, modified Redford ‘027 teaches said rotatable aileron being rotated when the wings are in the recovery configuration, in order to revolve on itself in order to apply a counter-rotation moment on the fuselage (aileron rotates with wings in recovery configuration).
Regarding claim 27, modified Redford ‘027 teaches an invention as described above in claim 4, but it is silent about the wings having a width increasing toward the free end thereof. However, Yates ‘724 teaches (figure 5) the wing having width wider on the free end i.e., away .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and Pinson (US 4,907,763) as applied to claim 1 above, and further in view of Powell et al. (US 8,662,441).
Regarding claims 15-16, modified Redford ‘027 teaches an invention as described above in claim1, but it is silent about the drone being at least partially housed, before taking off, in a launch tube provided with a propelling charge and the launch tube being sealed using an ejectable cover. However, Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60), ejectable cover/first end (45) and propelling charge/compressed gas (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Powell ‘441 to configure the assembly with a drone housed in a sealed launch tube using an ejectable cover and propelling charge. One of ordinary skill in art would recognize that doing so would safeguard the drone inside the tube and propel from any location using propelling charges. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 15 above, and further in view of Lesage et al. (US 2009/0308235).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Chengalva (US 2011/0144828).
Regarding claim 18, modified Redford ‘027 teaches an invention as described above in 17 but it is silent about the tube being provided with at least one sensor that may detect an unauthorized attempt to move and/or open it, and with a control means for causing the thermal charge to light in the case of an unauthorized attempt to access the inside of the tube or to transport the tube. However, Chengalva ‘828 teaches (figures 8-9) a weapon system (800) including number of weapons (802) with a self-destruct system (812) which may be used to destroy a ground vehicle to prevent ground vehicle from being acquired or controlled by an undesired operator or entity (weapon system is within ground vehicle) using control processes comprising sensors (Para 0098-101). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Woodland (US6,056,237).
Regarding claim 19, modified Redford ‘027 teaches an invention as described above in 17 but it is silent about the tube being ceramic and produced to resist the heat given off by the thermal charge for the time necessary to destroy the drone. However, Woodland ‘237 teaches (figures 30) the cylindrical launch tube assembly (133) with an internal ceramic heat resistant liner (Col. 14 Lines 8-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Woodland ‘237 to configure the tube with ceramic. One of ordinary skill in art would recognize that doing so would save the external environment, surrounding the tube, from fire hazard.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), and Pinson (US 4,907,763)  as applied to claim 1 above, and further in view of Liu et al. (US 6,923,404).
Regarding claim 20, modified Redford ‘027 teaches the drone/flight including a means of propulsion/propeller during the flight (the drone/flight can fly) but it is silent about a means of propulsion/propeller driven by a motor. However, Liu et al. ‘404 teaches a propeller driven by electric motor (Col. 5 Lines 55-58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Liu et al. (US 6,923,404)
Regarding claim 21, modified Redford ‘027 teaches a transmission driven in order to rotate the rotor relative to the fuselage in the recovery configuration (rotation of rotor requires transmission supplying power to rotors) but it is silent about a transmission driven by the motor. However, Liu et al. ‘404 teaches a propeller driven by electric motor (Col. 5 Lines 55-58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Liu et al. ‘404 to configure a transmission driven by the motor. One of ordinary skill in art would recognize that doing so would drive the motor to power the drone in flight.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589)  as applied to claim 4 above, and further in view of Miralles (US 9,127,908).
Regarding claims 23-24, modified Redford ‘027 teaches an invention as described above in claim 4 but it is silent about the drone including a hold containing several jettisonable loads and the hold being placed at the front of the drone. However, Miralles ‘908 teaches (figures 2A-2B) the UAV/drone (100) with the front end configured to support various warheads (112) (Col. 6 Lines 43-53; hold is a portion of the UAV were warheads are located). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 25, modified Redford ‘027 teaches the jettisonable loads being placed on a barrel making it possible to select the load to be jettisoned (Col. 14 Lines 19-35; barrel is housed within a hold and the UAV is capable to deliver a selected payload as per input from remote user).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and  Pinson (US 4,907,763) as applied to claim 29 above, and further in view of Miralles (US 9,127,908).
Regarding claims 30-31, modified Redford ‘027 teaches (figures 1-15A) the method further comprising: selecting the load (12) before jettison and of exchanging data with the selected load while it is still on board the drone and the selected load being brought into position for ejection from the drone by rotating the launch platform dispenser (20) (Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59) but it is silent about selecting the load before jettison from several installed on board the drone and a barrel containing several loads, wherein each load may be sent individually by the drone. 
However, Miralles ‘908 teaches (figures 2A-2B) the UAV/drone (100) with the front end configured to support various warheads (112) within a barrel (Col. 6 Lines 43-53; Col. 14 Lines 19-35; barrel is housed within a hold and the UAV is capable to deliver a selected payload as per input from remote user).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Miralles ‘908 to configure the drones claimed above One of ordinary . 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) in view of Pinson (US 4,907,763) and Powell et al. (US 8,662,441).
Regarding claim 32, Redford ‘027 teaches (figures 1-6)  a method of deploying and recovering a drone of an assembly including a drone/flight and at least one jettisonable load/missile (12) installed on board the drone/flight, the drone/flight including an on-board data processing system, the at least one jettisonable load including actuators (as shown in the figure below) for controlling flight control surfaces allowing it to be oriented as it falls, the at least one jettisonable load being connected to the drone by an optical fiber (22, 24), the at least one jettisonable load and the drone being arranged to exchange information via the optical fiber while the at least one jettisonable load is falling (Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59); 
but it is silent about the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof, the at least one jettisonable load transmitting data originating from said at least one sensor and the drone transmitting data for operating the actuators, established taking into account the data received from the at least one jettisonable load, in order to guide the at least one jettisonable load toward a predetermined objective, and the method comprising:
launching the drone from a launch tube by ejecting it from the tube; and 
causing the wings to open out after exiting the tube in order to assume a flight configuration.
However, Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with 
Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60) and ejectable cover/first end (45), and propelling charge/compressed gas, and wherein the wings (62) of the UAV payload (60) sweep and fold parallel to the fuselage after existing the tube (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65; Col. 9 Lines 60-67).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Powell et al. ‘441 to configure an assembly comprising a launch tube to launch the drone from the tube and causing the wings to open out after exiting the tube. One of ordinary skill in art would recognize that doing so would assist drones to attain the speed required for flight configuration.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 32 above, and further in view of Liu et al. (US 6,923,404).
Regarding claim 33, modified Redford ‘027 teaches an invention as described in claim 32 above, but it is silent about the method causing the wings to assume a fast flight configuration with a forward-swept wing unit then a slow flight configuration with a straight wing unit.
However, Liu et al. ‘404 teaches (figures 1-6) the UAV (10) whose wing deploys over a variable sweep angle, thus enabling variable geometry and the wings to be arranged to form a . 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 32 above, and further in view of Reiter (WO 2014/177589).
Regarding claim 34, modified Redford ‘027 teaches an invention as described in claim 32 above, but it is silent about the method causing the wings to assume a rotary wing unit configuration, and slow the drone in the descent thereof by rotating the rotor. 
However, Reiter ‘589 teaches (figures 1-9) an aircraft/drone (100) with a fuselage and two wings (111, 112) with wing arrangement (110) in fixed wing flight mode/ flight configuration, where wing arrangement does not rotate around the fuselage (101) and hoover flight mode/rotary wing unit configuration, where wing arrangement rotate around a fuselage axis (102) (Page 12 Lines 9-17, 29-31; Page 13 1-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Reiter ‘589 to configure a with wings to assume a rotary wing unit configuration, and slow the drone in the descent thereof by rotating the rotor. One of ordinary skill in art would recognize that doing so would decrease the impact on drone during landing.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Reiter (WO 2014/177589) as applied to claim 34 above, and further in view of Yates (US 2017/0001724).
Regarding claim 35, modified Redford ‘027 teaches the assembly in claim 34, but it is silent about an impact absorbing nose located at the front of the drone. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) designed to bear the impact of landing by including padding or crush foam (Para 0043 and 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure an impact absorbing nose. One of ordinary skill in art would recognize that doing so would prevent damage to drone during landing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647